Exhibit 10.1

 

FIELD TEST AGREEMENT

 

THIS FIELD TEST AGREEMENT is made as of the 28th day of November, 2016
(the “Effective Date”)

 

BETWEEN:

 

<REDACTED><CANADIAN OIL COMPANY>
under the laws of the Province of Alberta, Canada
(“<REDACTED>”)

 

- and -

 

QS ENERGY INC., a body corporate, incorporated
under the laws of the State of Nevada
(“Counterparty”)

 

(Individually a “Party” and collectively, the “Parties”)

 

 

BACKGROUND:

 

A.Counterparty has rights to the AOT™ Viscosity Reduction System, which is a
designed to lower the viscosity of crude oil flowing in pipelines (the
“Counterparty Technology”).

 

B.<REDACTED> wishes to Field Test the Counterparty Technology at the <REDACTED>
operating site (“<REDACTED> Site”) in accordance with Schedule A.

 

C.The aim of the Field Test is to assess the technical capability of the
Counterparty Technology under <REDACTED>’s field operating conditions (the
“Purpose”).

 

D.<REDACTED> and Counterparty wish to provide the terms and conditions on which
the Field Test will be carried out.

 

NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration (the receipt and sufficiency of
which is hereby acknowledged), the Parties agree as follows:

 

Article 1 DEFINITIONS

 

1.1In this Agreement, the following words and terms and any derivatives or
variations thereof have the meanings set out below:

 

(a)“Affiliate” shall mean any person who: (i) controls either directly or
indirectly a Party; or (ii) is controlled directly or indirectly by such Party;
or (iii) is directly or indirectly controlled by a person who directly or
indirectly controls such Party; and (iv) notwithstanding the foregoing,
<REDACTED> shall be considered an Affiliate of <REDACTED> for the purposes of
this Agreement;

 

(b)“Agreement” means this Field Test Agreement;

 

 

 



 1 

 

 

(c)“Applicable Law” means any applicable statute, law, regulation, rule,
decision, order, subpoena, information request, rule of practice, or procedures
of any court, legislative, administrative, governmental or regulatory agencies
or authorities, or rule of any stock exchange, of any country or jurisdictions;

 

(d)“Background Intellectual Property” or “Background IP” means Intellectual
Property rights and Technical Information of a Party that the Party owned,
conceived, created or developed prior to or independent (or both) of the
performance of the Parties entering into this Agreement;

 

(e)“<REDACTED> Policies” means the policies and practices set out in “Contractor
Connection” located on www.<REDACTED>.com and such other policies and practices
and amendments as are identified by <REDACTED> from time to time;

 

(f)“Confidential Information” means information as defined in Section 1(d) of
the Confidentiality Agreement dated August 24, 2016 between <REDACTED> and QS
Energy Inc. (The Confidentiality Agreement”), provided that the existence of
this Agreement, the fact that this Field Test is being performed, and the
Deliverables (including Field Test Information) shall be deemed the Confidential
Information of <REDACTED>;

 

(g)“Control” and related terms including “controlling” and “controlled” shall
mean (for purposes of the definition of “Affiliate” only) the possession, direct
or indirect, of: (i) in the case of a corporation, the power to vote more than
50% of the securities having ordinary voting power for the election of directors
of such corporation; and (ii) in the case of a partnership (general or limited),
joint venture or other person, either (1) the power to exercise more than 50% of
the voting rights in such person; or (2) the power to cause the direction of the
management and policies of such person;

 

(h)“Deliverables” means any document containing, detailing or derived from the
results of the Services, in whole or in part, or any information relevant to the
use, practice or implementation of the Services or results by <REDACTED>,
documented or available in material or electronic form and on any medium,
including all Field Test Information and any communication, correspondence,
presentation, minutes, notes, drawing, sketches, schematic, map, picture, image,
3-D representation, computer code, lab books, reports and manuals. For
certainty, the Parties expressly agree that Counterparty Technology shall not be
included in or otherwise considered part of the Deliverables;

 

(i)“Field Test” means the field test of Counterparty’s Technology, as more
specifically described in Schedule “A”, and such other activities as are
incidental thereto and necessary to achieve the Purpose or which the Parties may
agree to carry out pursuant to the terms of this Agreement;

 

(j)“Field Test Information” means all information, including but not limited to
Technical Information, arising, directly or indirectly, from carrying out the
Field Test;

 

(k)“Intellectual Property” means any and all intellectual property rights,
including copyright, patent rights, trade mark rights, design rights, trade
secrets, confidential information, and any other intangible proprietary rights,
whether registered or unregistered, and whether arising by statute, contract,
common law or otherwise, which may subsist anywhere in the world, and all
applications for registration or issuance of any of the foregoing, all priority
and convention rights in any of the foregoing, and all rights to file any such
applications;

 

 

 



 2 

 

 

(l)“Person” includes any individual, partnership, firm, trust, body corporate,
government, government body, agency or instrumentality, unincorporated body of
persons or association; and

 

(m)“Technical Information” means all drawings; trade secrets and other
proprietary or confidential information; information of a scientific, technical
or business nature; standards and specifications, conceptions, ideas,
innovations, principles, knowledge, discoveries and inventions; designs,
analytical tools, practices, methods, processes and techniques; test results;
data and data files; samples, materials, photographs, drawings, plans, records,
files, reports, studies, manual, and summaries; formulations and formulae; and
other types of technical or procedural information. Confidential Information or
Technical Information (as the case may be) shall remain as such whether tangible
or intangible, and whether generated, communicated, stored, recorded or
otherwise arising physically, electronically, visually, graphically,
photographically, verbally, in writing or in some other form or media or
representation, and regardless of whether any of same is marked as confidential
or proprietary.

 

1.2In this Agreement:

 

(a)headings are for convenience only and do not affect its interpretation;

 

(b)unless the context otherwise requires, words importing the singular include
the plural and vice versa and words importing gender include all genders;

 

(c)an expression importing a natural person includes any company, partnership,
joint venture, association, corporation or other body corporate;

 

(d)a reference to an agreement, instrument or other document is a reference to
the same as amended, novated, supplemented or replaced from time to time; and

 

(e)where a word or phrase is defined, its other grammatical forms shall have a
corresponding meaning.

 

Article 2 SERVICES

 

2.1Counterparty shall provide services to <REDACTED> as more specifically
described in Schedule “A” attached hereto in respect of the Field Test (the
“Services”) in accordance with the terms and conditions of this Agreement.

 

2.2Counterparty shall commence the provision of the Services no earlier than
December 1, 2016, 2016 and shall complete the Services by March 31, 2017
(“Completion Date”).

 

2.3In the course of providing the Services and following completion of the
Services, Counterparty shall furnish <REDACTED> with all reports, result or
findings, including the Deliverables, in accordance with the any disclosure or
delivery schedule agreed upon in this Agreement, or any time upon request from
<REDACTED> (whichever is earlier) regarding the Field Test as specified in
Appendix A. In addition, Counterparty will make its technical people available
to <REDACTED> to review the Deliverables.

 

 

 



 3 

 

 

Article 3 REPRESENTATIONS AND WARRANTIES

 

3.1Counterparty acknowledges that <REDACTED> is relying on Counterpart’s skill,
knowledge and expertise in performing the Services. Counterparty represents and
warrants with respect to the Services performed by it that:

 

(a)Counterparty has the necessary qualified personnel with the skills and
expertise to complete the Services and are experienced, ready and willing to
perform the Services in accordance with the terms and provisions of this
Agreement;

 

(b)Counterparty has all required permits, licences and authorizations necessary
to carry on its business and to be obtained by it to conduct the Services,
provided that <REDACTED> retains responsibility for permits, licenses and
authorizations for its operations and facilities;

 

(c)the Services shall be performed in a skillful and careful manner and to the
standards and practices currently prevailing among leading firms specializing in
the field to which the Services relate;

 

(d)Counterparty shall comply with all Applicable Laws, including without
limitation, all environmental and occupational, health and safety legislation,
and shall perform the Services so as to minimize the impact of the Services on
the environment; and

 

(e)Counterparty shall cooperate fully with <REDACTED> and, if necessary,
coordinate the performance of the Services with other work performed by
<REDACTED> employees, contractors and others.

 

3.2Counterparty represents and warrants that:

 

(a)it has the right to grant <REDACTED> the rights described in Article 6 of
this Agreement, including all Intellectual Property rights in the Deliverables;

 

(b)The Services, the Field Test and use of the Deliverables and Field Test
Information, to the best of Counterparty’s knowledge, do not infringe or
misappropriate any third party’s Intellectual Property rights or confidential
information; and

 

(c)as of the Effective Date, there are no claims pending or, to the best of
Counterparty’s knowledge, threatened against Counterparty or any of its
Affiliates which allege the infringement or misappropriation of any third party
Intellectual Property right.

 

Article 4 COMPENSATION

 

4.1<REDACTED> shall pay Counterparty for the performance of the Services on a
lump sum basis in accordance with the pricing set out in Schedule A.

 

4.2Invoices shall be payable within 30 days of their receipt. No payment by
<REDACTED> shall limit <REDACTED>’s right to later dispute any of the charges
invoiced and payment shall not be construed as <REDACTED>’s acceptance of the
Services.

 

4.3Counterparty represents and warrants that it is a non-resident of Canada
within the meaning of the Income Tax Act (Canada). Counterparty acknowledges
that Services performed in Canada by Counterparty may be subject to withholding
taxes and that <REDACTED> is required to withhold tax at the applicable rate
from the payments made to Counterparty pursuant to this Agreement, in compliance
with paragraph 153(1)(g) of the Income Tax Act (Canada) and Section 105 of the
Income Tax Regulations, as may be amended from time to time. If Counterparty
successfully applies to the Canada Revenue Agency (“CRA”) for a waiver of the
withholding tax and delivers to <REDACTED> a copy of the letter from CRA
granting such waiver, <REDACTED> shall release the amount specified in the
waiver to Counterparty. When the total amount shown in the CRA letter has been
released, <REDACTED> shall recommence withholding the tax until Counterparty
obtains and provides <REDACTED> with another waiver from CRA. At no time shall
<REDACTED> be required to release to Counterparty an amount greater than the
amount specified in the applicable waiver granted by CRA. All Services performed
in Canada by a non-resident shall be invoiced separately and noted as such on
the invoice.

 

 

 



 4 

 

 

Article 5 LAWS AND POLICIES

 

5.1For any Services conducted at a <REDACTED> worksite, Counterparty shall:

 

(a)participate in any general and site specific orientation that may be offered,
carefully examine all worksites and surrounding areas and all particulars
relating to the Services, make all investigations necessary for a full
understanding of all difficulties and hazards which may be encountered in the
performance of Services and ensure that all identified difficulties and hazards
are suitability addressed prior to commencement of Services. <REDACTED> shall
accept no responsibility for the failure of Counterparty to gain a full
understanding of any difficulties and hazards and shall not be liable for any
increase in pricing to Counterparty for Counterparty’s failure to reasonably
anticipate difficulties and hazards that may be encountered;

 

(b)strictly comply with all <REDACTED> Policies, and upon entering into this
Agreement Counterparty shall review the <REDACTED> Policies and execute and
submit to <REDACTED> the Acknowledgement of <REDACTED> Policies form attached
hereto as Schedule “B”. Counterparty shall remain aware of the <REDACTED>
Policies by reviewing them prior to commencing the Services and upon notice by
<REDACTED> of an amendment to the <REDACTED> Policies. At any time, upon request
by <REDACTED>, Counterparty shall execute and submit to <REDACTED> an
Acknowledgement of <REDACTED> Policies. Any amendments to the <REDACTED>
Policies shall be incorporated into this Agreement upon notice being given to
Counterparty of such amendment; and

 

(c)have in place environmental, health, safety and drug and alcohol programs
which comply with Applicable Laws, <REDACTED> Policies and industry standards.
Such programs shall be made available to <REDACTED> upon request and <REDACTED>
may audit them from time to time. <REDACTED> requires an alcohol and drug free
workplace and reserves the right to conduct safety-sensitive, post-incident and
reasonable cause testing to verify this requirement.

 

5.2For Services that are provided on the <REDACTED>, Counterparty shall obtain
and acknowledge receipt of and shall ensure Services are conducted in accordance
with <REDACTED>. Any breach thereof by Counterparty shall entitle <REDACTED> to
immediately terminate this Agreement and, at Counterparty’s sole cost and risk,
to take whatever other action it deems appropriate to remedy such breach.
Reference to the above documents includes those which supplement, amend, or
replace such documents.

 



Article 6 INTELLECTUAL PROPERTY

 

6.1Nothing in this Agreement shall operate as a license, permission or grant of
any rights, title or interest in and any Intellectual Property, Confidential
Information, or Technical Information owned or controlled by either <REDACTED>
or Counterparty except as expressly set forth in this Agreement.

 

6.2The Parties acknowledge and agree, as between the Parties, that: (a) all the
Counterparty Technology and all Background Intellectual Property of Counterparty
and/or its Affiliates, is and shall remain the exclusive property of
Counterparty and/or its Affiliates (as the case may be); and (b) all Background
Intellectual Property of <REDACTED> and/or its Affiliates, is and shall remain
the exclusive property of <REDACTED> and/or its Affiliates (as the case may be).

 

6.3All Deliverables and Field Test Information shall be the property of
<REDACTED>, and Counterparty hereby agrees and acknowledges that <REDACTED>
shall own all Intellectual Property rights therein, from the moment of their
development or creation. Counterparty shall assign and shall cause its personnel
to assign, and hereby assigns all Intellectual Property rights in and to the
Deliverables and Field Test Information to <REDACTED>, or any other person
designated by <REDACTED>. Counterparty further hereby waives and undertakes to
waive, and shall cause its personnel to waive any right to assert any rights
whatever respecting such Deliverables and Field Test Information and
Intellectual Property rights therein, including all moral rights.

 

 

 



 5 

 

 

6.4Notwithstanding the foregoing, (a) Counterparty shall own any alterations,
modifications or improvements to the Counterparty Technology made or developed
in the performance of the Services; and (b) Counterparty shall not own any
rights, title or interest in or related to any application or process conceived
or designed by <REDACTED> or its Affiliates or contractors for use the
facilities or operations of <REDACTED> or a <REDACTED> Affiliate, including any
alterations, modifications or improvements to such facilities or operations to
accommodate the Counterparty Technology.

 

6.5Counterparty shall not use or authorize the use of the names, logos or trade
marks of <REDACTED> or any of its Affiliates in any advertising, promotional
activity or material or publicity releases (in any media whatsoever, including
electronic or web-based) without <REDACTED>’s prior express written consent,
which may be withheld at <REDACTED>’s sole discretion.

 

Article 7 CONFIDENTIALITY

 

7.1With respect to any Confidential Information, the Confidentiality Agreement
shall govern the use and non-disclosure obligations of the Parties.

 

Article 8 TERM, TERMINATION AND SURVIVAL

 

8.1This agreement shall commence as of the date hereof and continue in force
until completion of the Services required to be performed hereunder, unless
otherwise terminated pursuant to Section 8.2. Article 3, Article 4, Article 5,
Article 6, Article 7, Article 8, Article 9, Article 10, Article 13, and Article
14 shall survive the termination of this agreement.

 

8.2<REDACTED> may terminate this Agreement

 

(a)at any time for cause, including but not limited to the failure of
Counterparty to perform the Services in accordance with the terms and conditions
of this Agreement; and

 

(b)at any time without cause provided that in this latter case <REDACTED> shall
pay Counterparty for all Services performed up to the date of termination.

 

Article 9 INDEMNITY

 

9.1Counterparty shall:

 

(a)be liable to <REDACTED> and its Affiliates, subsidiaries and partnerships and
their respective directors, officers, agents, representatives and employees (in
the remainder of this Article 9 referred to as “<REDACTED>”) in respect of; and

 

(b)indemnify and hold <REDACTED> harmless from and against;

 

any and all actions, proceedings, claims, demands, losses, costs, damages and
legal and other expenses of whatsoever nature (“Claims”) which may be brought
against or suffered by <REDACTED> or which it may sustain, pay or incur by
reason of, any matter or thing arising out of or in any way attributable the
conduct of the Counterparty, including but not limited to, a breach or an
alleged breach of this Agreement by Counterparty, actual or alleged infringement
or misappropriation of a third party’s Intellectual Property rights or to the
negligent acts or omissions of Counterparty or its personnel or the willful
misconduct of Counterparty or its personnel in connection with, related to or
arising from Counterparty’s performance, purported performance or
non-performance of this agreement or the Services, except to the extent
otherwise provided for in Section 9.2.

 

9.2Counterparty shall defend, indemnify and save harmless <REDACTED> from and
against all Claims which <REDACTED> may suffer, sustain, pay or incur in
connection with or arising out of actual or alleged misappropriation or
infringement of Intellectual Property rights in connection with the Services.

 

9.3Subject to Section 9.2 and for personal injury, neither Party shall be liable
to the other for incidental, special or consequential damages.

 

 

 



 6 

 

 

Article 10 INSURANCE

 

10.1Counterparty shall, without limiting any of its obligations or liabilities
hereunder, obtain and continuously carry for the duration of the Services and
cause its subcontractors to obtain and carry at all times the following
insurance, with insurers satisfactory to <REDACTED> in the amounts stated below,
unless higher amounts are specified by <REDACTED>:

 

(a)Workers’ Compensation coverage in accordance with the applicable
jurisdiction, and, if not covered by Workers Compensation, Employers’ Liability
Insurance (with limits not less than $ 1,000,000.00 per occurrence) covering
Counterparty and all representatives performing Services;

 

(b)Commercial General Liability Insurance with a combined single limit of not
less than $5,000,000.00 for each occurrence or incident, including coverage for
bodily injury and death and personal injury, injury or destruction of property
(including loss of use or occupancy), contractual liability, tortious liability,
contractor’s protective liability, products liability, completed operations
liability, cross liability, severability of interest, non-owned automobile
liability and occurrence basis property damage;

 

(c)If motor vehicles are used in the course of performing the Services,
automobile liability insurance covering all motor vehicles owned, or non-owned,
operated, used or hired with an inclusive bodily injury, death and property
damage limit of not less than $1,000,000.00 per occurrence; and

 

(d)such other insurance as may be required by <REDACTED>, which may include
coverage for construction machinery, aircraft or watercraft.

 

10.2Counterparty’s insurance policies set out in Section 10.1 (excluding
Workers’ Compensation and automobile liability insurance) shall include
<REDACTED> and its Affiliates and their respective directors, officers,
employees, sellers and agents as additional insureds, and shall waive any rights
of transfer or subrogation against <REDACTED> and the additional insureds, to
the extent of Counterparty’s liabilities and indemnities hereunder.

 

10.3Counterparty shall be responsible for all deductibles in its insurance
policies.

 

10.4Upon request, Counterparty shall provide <REDACTED> with valid certificates
of insurance confirming that such insurance is in full force and effect.

 

10.5Counterparty shall ensure that the insurance policies above-referenced
contain a provision requiring insurer to give <REDACTED> not less than 30 days
prior written notice of cancellation or material change. The insurance
maintained by Counterparty hereunder shall be primary to any other insurance
available to the extent of Counterparty’s liability and indemnity obligations
hereunder.

 

Article 11 FORCE MAJEURE

 

11.1Either Party shall be excused from performance of this Agreement when and to
the extent performance is delayed or prevented by any occurrence, without any
fault or negligence of the claiming Party, that is beyond reasonable control and
cannot be prevented or mitigated (“Force Majeure”). The Party wishing to invoke
this Article 11 shall promptly notify the other in writing of the cause, upon
which it relies, including reasonably full particulars in respect thereof and
likely duration of such circumstances.

 

11.2Counterparty shall give <REDACTED> written notice if the Services are, or
will likely be, delayed for more than 7 (seven) days due to Force Majeure, in
which case <REDACTED> may either cancel all or a portion of Agreement or
authorize any necessary delays and adjustments (including reductions in
quantity, nature or extent of the Services ordered) and in no event shall
<REDACTED> be liable to Counterparty for any claims, including consequential
damages.

 

 

 



 7 

 

 

Article 12 INDEPENDENT CONTRACTOR

 

12.1Counterparty shall be an independent contractor for all purposes of this
Agreement. Nothing herein shall render Counterparty or any of its personnel as a
partner, agent, representative, joint venture participant or employee of
<REDACTED> and none shall hold itself out as such. <REDACTED> shall have no
direction or control of Counterparty or its personnel. Neither Party shall be
liable for the actions nor omissions of the other Party except as stated in this
Agreement. Neither Counterparty nor any of its personnel shall pledge the credit
of <REDACTED>, sign any document, enter into any agreement or make any promise
on behalf of <REDACTED> without <REDACTED>’s prior written consent.

 

Article 13 NOTICES

 

13.1All communications and notices required or permitted to be given hereunder,
unless otherwise specifically provided for, must be given in writing and may be
delivered personally or by facsimile, courier, e-mail or registered mail
(postage prepaid) to the recipient’s address as follows:

 

If to <REDACTED><CANADIAN OIL COMPANY>:

 

<REDACTED>

 

If to Counterparty:

 

QS Energy Inc.

5266 Hollister Ave, Suite 219

Santa Barbara, CA 93111

 

Attention: Gregg Bigger, CEO

Fax: (805) 845-4377

Email: <REDACTED>

 

13.2Any notice or other communication given personally or by courier shall be
deemed to have been given on the date delivered, any delivery by facsimile or
e-mail shall be deemed to be given at the commencement of the next following
business day, and any notice or other communication given by prepaid mail shall
be deemed to have been given on the 5th business day following deposit in the
mail. In times of labour strikes or slow-downs affecting the mail delivery,
notice shall be effective only if delivered. Any Party may change its address
for service by notice served as set out above.

 

Article 14 GENERAL

 

14.1This Agreement shall be governed by and interpreted in accordance with the
laws of the Province of Alberta and the laws of Canada applicable in Alberta
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

 

14.2The Parties irrevocably and unconditionally consent to and submit to the
exclusive jurisdiction of the courts of the province of Alberta, Canada for any
actions, suits or proceedings arising out of or relating to this Agreement.

 

 

 



 8 

 

 

14.3Counterparty shall not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of <REDACTED>, and any
such unauthorized assignment or transfer shall be void and of no effect.

 

14.4No amendments, changes or modifications to this Agreement shall be valid
except if the same are in writing and signed by a duly authorized representative
of each of the Parties herein. No waiver of any provision of this Agreement
shall be valid except if provided in writing by a duly authorized representative
of the Party proposing to grant the same. Further, no failure or delay by either
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof.

 

14.5The Parties shall, with reasonable diligence, do all such things and provide
all such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by the other Party as may be reasonably
necessary to effect the purpose of this Agreement and carry out its provisions,
whether before or after the Effective Date.

 

14.6This Agreement comprises the full and complete agreement of the Parties
hereto and supersedes and cancels all prior communications, understandings and
agreements between the Parties hereto, including any Affiliates, whether written
or oral, expressed or implied. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

14.7In the event of a conflict between this Agreement and a schedule or any
other document, this Agreement shall take precedence.

 

14.8Nothing contained in the Agreement shall be deemed to create a joint
venture, association, agency, partnership, or joint relationship between the
Parties.

 

14.9This Agreement shall be binding upon and inure to the benefit of the
respective successors and permitted assignors of the Parties.

 

14.10This Agreement may be executed in counterpart and by facsimile or scanned
copies or similar means of data transmission, each of which shall be deemed to
be an original and all of which, when taken together, shall be deemed to
constitute one and the same instrument.

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement effective as
of the day and year first above written.

 

<REDACTED><CANADIAN OIL COMPANY> QS ENERGY, INC.

 



Per: /s/Authorize Representative           Per: /s/Gregg Bigger            
Name: <REDACTED>   Name: Gregg Bigger   Title: <REDACTED>   Title:   President
and CEO

 

 

 

 



 9 

 

 

SCHEDULE “A”

To the Field Test Agreement made as of the 28th day of November, 2016 between
<REDACTED><CANADIAN OIL COMPANY>
and QS Energy, Inc.

 

1.       KEY CONTACTS:

 

<REDACTED><CANADIAN OIL COMPANY>

 

Contractor Key Contact:

Gregg Bigger, CEO

QS Energy Inc.

5266 Hollister Ave, Suite 219

Santa Barbara, CA 93111

 

2.       SERVICES:

 

Counterparty Responsibilities:

 



(a)Counterparty personnel shall provide the following onsite services (“Onsite
Services”):

a.Delivery and setup of equipment (“AOT-Lab Equipment”), including: AOT-Lab
Treatment Vessel; AOT Power Supply; Pump; and VISCOlab 3000 viscometer.

b.All operations of AOT-Lab Equipment and data collection, including viscosity
measurements using Counterparty’s VISCOlab 3000 viscometer.

c.Takedown and removal of AOT-Lab Equipment.

d.Onsite Services to be performed over five (5) consecutive days, Monday through
Friday unless mutually agreed in advance.

 

<REDACTED> Responsibilities:

 



<REDACTED> is required to provide the following:

 

(a)<REDACTED> is required to provide the following:

a.A suitable location (“Location”) for to operate AOT-Lab Equipment and access
by Counterparty personnel for provision of Onsite Services.

b.Crude oil feedstock for testing; amounts required to be determined prior to
initiating Onsite Services.

c.Solvent to flush and clean AOT-Lab Equipment prior to takedown and delivery.

d.<REDACTED> will be solely responsible for disposal of all chemicals and crude
oil feedstocks.

e.The AOT-Lab power supply must be electrically grounded from an earthground
terminal on the power supply to earth-ground. <REDACTED> will be responsible for
providing an appropriate earth-ground connection.

f.<REDACTED> will be responsible for supplying miscellaneous onsite equipment
and supplies, including but not limited to: hardware to complete the flow loop
from feedstock container to the pump and from the AOT to the feedstock recovery
container; extension cords if needed; numerous mason jars for collection of
samples; cleaning supplies; other miscellaneous items as may be identified prior
to or during onsite testing.

 

 

 

 



 10 

 

 

Deliverables

 

Final Report: Within 30 days of completing Onsite Services, Counterparty will
provide a Final Report detailing:

 

(a)Documentation of test data collected during Onsite Services regarding AOT
viscosity reduction for each crude oil feedstock tested.

(b)Preliminary specifications of full-scale AOT configuration optimized to
pipeline operating parameters supplied by <REDACTED> (“Recommended AOT
Configuration”).

(c)Pro forma benefits analysis applying test results to the Recommended AOT
Configuration and operating parameters provided by <REDACTED>.

 

3.       PAYMENT:

 

(a)<REDACTED> shall pay the Counterparty $50,000.00 (USD) (the “Purchase Price”)
for the Services, paid in two equal installments of i) $25,000.00 upon execution
of this Field Test Agreement; and ii) $25,000.00 upon receipt by <REDACTED> of
Final Report. <REDACTED> shall pay to Counterparty the Purchase Price following
receipt of an invoice submitted in to the <REDACTED> key contact identified
above in this Schedule A.

 

(b)Payment: Invoiced amounts are due and payable by <REDACTED> within thirty
(30) days of receipt of invoice submitted in accordance with this Agreement.

 

(c)Counterparty and <REDACTED> will each be separately responsible for expenses
incurred in provision or support of services performed under this agreement,
including but not limited to costs related to travel, shipping, equipment, and
supplies.

 

 

 

 

 

 

 

 

 



 11 

 

 

SCHEDULE “B”

 

Attached to and forming part of the Field Test Agreement made as effective of
the 28th day of November, 2016 between <REDACTED> and QS Energy, Inc.

 

ACKNOWLEDGEMENT OF
<REDACTED> POLICIES

 

I, being an appointed Officer/Director (circle one or both) of Counterparty,
Inc. (“Counterparty”), and in my personal capacity, hereby acknowledge that I
have read a copy of all of the policies and practices set out in “Contractor
Connection” on www.<REDACTED>.com (the “<REDACTED> Policies”) as of the date set
out below and understand and agree to abide by them and to cause the
Counterparty to abide by them.

 

I, and, to my knowledge, Counterparty, are not now involved in any situation
which might constitute a contravention of any of the terms of the <REDACTED>
Policies, other than as already disclosed in accordance with the <REDACTED>
Policies.

 

 

Dated this 28th day of November, 2016

 

 

 

QS ENERGY, INC.

 

 



Per: /s/ Gregg Bigger             Name: Gregg Bigger   Title:   President and
CEO

 

 

 

 

 

 

 

 

 



 12 

 